DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A-2 (i.e., claims 6-10) in the reply filed on 08/25/21 and 12/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Species B-3 (i.e., claim 9) in the reply filed on 08/25/21 and 12/17/21 is acknowledged.  The traversal is on the ground(s) that “…Claims are definitions or descriptions of inventions. Claims themselves are never species…Species always refer to the different embodiments of the inventions. Here, the allegedly independent or distinct different species of the conductive additive, e.g., Species B-1, B-2 and B-3 are disclosed in one embodiment. See…paragraphs [0094]-[0098]…where examples of the conductive additive(s) are discussed. As such, claims 7, 8 and 9 describe the same embodiment…[and] should be grouped and examined together”.  This is not found persuasive because the species (material or constituents) recited in claims 7-8 represent distinct and mutually exclusive species (i.e., different distinct materials or compositions: the needle-like material per se: vapor-grown carbon fiber, or fiber-like material per se: carbon nanofiber/carbon nanotube) which do not overlap in scope with the species (material/constituent) of claim 9 (i.e., the particle-like material per se: carbon black). The species being the distinct carbon-based materials or constituents. Applicant's attention is particularly directed to MPEP 809.02(a) which indicates how to identify species by mechanical means, particular materials, or other distinguishing characteristics. Accordingly, serious burden would be raised if the search of such different species was made as required for the separate, distinct and mutually exclusive species or embodiments. The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a continuation of application S/N 15/914612, filed 03/07/18 which is also a divisional of application S/N 14/885583, filed 10/16/15. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/885583, filed 10/16/15.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/20 was considered by the examiner.
Drawings
The drawings were received on 04/29/20.

Specification
The disclosure is objected to because of the following informalities: the current status of the parent applications (i.e. cross reference to related applications) must be included and/or updated. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "particle-like", "flake-like", "needle-like" and "fiber-like" renders the claim(s) indefinite because the claim includes elements not actually disclosed (those encompassed by "particle/flake/needle/fiber-like"), thereby rendering the scope of the claim unascertainable. 
Regarding claim 9, the phrase "particle-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "particle-like"), thereby rendering the scope of the claim unascertainable. 
Examiner’s note: applicant’s cooperation is requested in correcting any errors of which applicant may become aware in withdrawn claims 7-8. In this respect, regarding claims 7-8, the phrase "needle-like" and "fiber-like" render the claims indefinite because the claim includes elements not actually disclosed (those encompassed by "needle/fiber-like"), thereby rendering the scope of the claim unascertainable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication WO 2014/019162.
As to claims 6 and 9:
Li et al discloses that it is known in the art to make a lithium-ion secondary battery (Abstract; page 1, lines 5-10 & lines 20-30; CLAIMS 1-2; FIGURE 1) comprising negative electrode and a positive electrode comprising an electrochemically active material including a NiMnCo-based compound such as LiNi1-x-yCoxMnyO2 or LiNi1/3Co1/3Mn1/3O2 (Abstract; page 2, lines 11-25; Examples 1 & 3; FIGURE 1); and a conductive additive including, inter alia, carbon black, carbon nanotube, or graphene (page 2, lines 11-25; Example 1; CLAIMS 9-10). 
Thus, the present claims are anticipated. 

Claims 6 and 9-10 are rejected under 35 U.S.C. 102a2 as being anticipated by Xiao et al 9859554.
As to claims 6 and 9:
Xiao et al discloses that it is known in the art to make a lithium-ion secondary battery (COL 1, lines 5-10 & lines 20-22; COL 3, lines 27-30; CLAIMS 8-9; FIGURE 3) comprising negative electrode and a positive electrode comprising an electrochemically active material including a NiMnCo-based compound such as LiNixMnyCozO2 or LiNixMnyCozO4 (COL 8, lines 56-67; COL 9, lines 4-25; CLAIMS 8-9; FIGURE 3). Xiao et al disclose conductive additives/fillers including carbon black/acetylene black, carbon nanotubes and/or carbon nanofibers (COL 5, lines 50-59). Xiao et al disclose a combination of conductive fillers such as carbon black and carbon nanofiber can be used to ensure electron conduction (COL 5, lines 50-59). Xiao et al disclose that the lithium-based active material of the positive electrode may be intermingled with a carbon-based materials as conductive additive/fillers (COL 9, lines 30-43). Thus, the use of conductive additives/fillers is equally applicable to both the negative electrode and the positive electrode.
As to claim 10:
Xiao et al disclose the amount of the conductive additive/filler ranges from about 0.1-50 wt. % based on the total solid wt. % of the active material (COL 6, lines 2-5; CLAIM 7). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of conductive additive or filler 0.1 wt. %. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727